Citation Nr: 0934741	
Decision Date: 09/16/09    Archive Date: 09/23/09

DOCKET NO.  08-08 652	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, including posttraumatic stress disorder (PTSD), 
anxiety and depression.


REPRESENTATION

Appellant represented by:	Antonio E. Bendezu, Attorney 
at Law


ATTORNEY FOR THE BOARD

Tiffany Sykes, Associate Counsel



INTRODUCTION

The Veteran served on active duty from June 1993 to June 1997 
and from June 1998 to June 2001.  

This appeal to the Board of Veterans' Appeals (Board) is from 
a January 2008 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Lincoln, Nebraska. 


FINDINGS OF FACT

1.  Despite receiving two questionnaires from the RO, in June 
and August 2007, the Veteran has failed to provide the level 
of information in response needed to corroborate any 
stressors that may have caused PTSD, and his military 
personnel and other records do not show he engaged in combat 
against an enemy force so as to not require this independent 
verification.

2.  There also is no competent medical evidence confirming 
the Veteran has PTSD.  Although a treating VA psychiatrist 
determined in March 2007 that the Veteran exhibited some 
symptoms consistent with PTSD, as reflected in a screening, 
this was not the ultimate diagnosis.

3.  The Veteran's treating VA psychiatrists and psychologists 
have diagnosed, instead, several other mental illnesses - 
including major depressive disorder, depression - not 
otherwise specified, anxiety disorder - not otherwise 
specified, generalized anxiety disorder, obsessive compulsive 
disorder, and cocaine, alcohol, and nicotine dependence, none 
of which have been etiologically linked to the Veteran's 
military service.




CONCLUSION OF LAW

The Veteran does not have an acquired psychiatric disorder - 
including PTSD, anxiety and depression, due to disease or 
injury incurred in or aggravated by his military service.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.304(f) (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In the interest of clarity, the Board will initially discuss 
whether the claim has been properly developed for appellate 
review.  The Board will then address the claim on its merits, 
providing relevant case law, regulations and statutory 
provisions, the relevant factual background, and an analysis 
of its decision.

I.  The Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has duties to notify and assist claimants in 
substantiating claims for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and medical or lay evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will obtain and assist the claimant in obtaining; and (3) 
that the claimant is expected to provide.  See 38 C.F.R. 
§ 3.159(b)(1); see also Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002); Charles v. Principi, 16 Vet. App. 370, 373-
74 (2002).

For a claim, as here, pending before VA on or after May 30, 
2008, 38 C.F.R. § 3.159 was amended to eliminate the 
requirement that VA also request that a claimant submit any 
evidence in his or her possession that might substantiate the 
claim.  See 73 FR 23353 (Apr. 30, 2008).  

The VCAA notice requirements apply to all five elements of a 
service-connection claim:  (1) Veteran status; (2) existence 
of a disability; (3) a connection between the Veteran's 
service and the disability; (4) degree of disability; and 
(5) effective date of the disability.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. 
Nicholson, 483 F.3d 1311 (2007).  Further, this notice must 
include information that a downstream disability rating and 
an effective date for the award of benefits will be assigned 
if service connection is granted.  Id., at 486.  

Ideally, VCAA notice should be provided prior to an initial 
unfavorable decision on a claim by the RO.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  
If, however, notice was not provided or if provided was 
inadequate or incomplete, this timing error can be 
effectively "cured" by providing the necessary VCAA notice 
and then readjudicating the claim - such as in a statement 
of the case (SOC) or supplemental SOC (SSOC).  In that 
instance, the intended purpose of the notice 
is not frustrated and the Veteran is given the opportunity to 
participate in the adjudication of the claim.  
See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 
2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 
376 (2006).

It further deserves mentioning in this regard that, in 
Sanders v. Nicholson, 487 F. 3d 881, 889 (Fed. Cir. 2007), 
the U.S. Court of Appeals for the Federal Circuit held that 
any error in a VCAA notice, concerning any element of a 
claim, is presumed prejudicial, and that VA then bears the 
burden of rebutting this presumption.  However, in Shinseki 
v. Sanders, 556 U. S. ___ (2009), the Supreme Court of the 
United States reversed the Federal Circuit's holding.  


The Supreme Court held that the Federal Circuit had placed an 
"unreasonable evidentiary burden upon the VA..." by creating 
a presumption of prejudice with regard to deficient VCAA 
notice.  (slip. op. at 11).  The Supreme Court reiterated 
that "the party that 'seeks to have a judgment set aside 
because of an erroneous ruling carries the burden of showing 
that prejudice resulted.'"  Id., citing Palmer v. Hoffman, 
318 U. S. 109, 116 (1943); see also Tipton v. Socony Mobil 
Oil Co., 375 U. S. 34, 36 (1963) (per curiam); United States 
v. Borden Co., 347 U. S. 514, 516-517 (1954); cf. McDonough 
Power Equipment, Inc. v. Greenwood, 464 U. S. 548, 553 
(1984); Market Street R. Co. v. Railroad Comm'n of Cal., 324 
U. S. 548, 562 (1945) (finding error harmless "in the 
absence of any showing of . . . prejudice").  The Supreme 
Court emphasized that its holding did not address the 
lawfulness of the U.S. Court of Appeals for Veterans Claims' 
reliance on the premise that a deficiency with regard to 
informing a Veteran about what further information 
was necessary to substantiate his claim had a "natural 
effect" of prejudice, but that deficiencies regarding what 
portions of evidence VA would obtain and what portions the 
Veteran must provide did not.  (slip. op. at 3).  

Prejudicial deficiencies in the timing or content of a VCAA 
notice can be cured by showing the essential fairness of the 
adjudication will not be affected because:  
(1) the defect was cured by actual knowledge on the part of 
the claimant, see Vazquez-Flores v. Peake, 22 Vet. App. 37, 
48 (2008) ("Actual knowledge is established by statements or 
actions by the claimant or the claimant's representative that 
demonstrates an awareness of what was necessary to 
substantiate his or her claim.") (citing Dalton v. Nicholson, 
21 Vet. App. 23, 30-31 (2007)); (2) that a reasonable person 
could be expected to understand from the notice what was 
needed; or (3) that a benefit could not have been awarded as 
a matter of law.  Sanders, 487 F. 3d at 889.  Additionally, 
consideration also should be given to "whether the post-
adjudicatory notice and opportunity to develop the case that 
is provided during the extensive administrative appellate 
proceedings leading to the final Board decision and final 
Agency adjudication of the claim ... served to render any 
pre-adjudicatory section 5103(a) notice error non-
prejudicial."  Vazquez-Flores, 22 Vet. App. at 46.  See also 
Overton v. Nicholson, 20 Vet. App. 427, 435 (2006) (finding 
the Board had erred by relying on various post-decisional 
documents for concluding adequate 38 U.S.C.A. § 5103(a) 
notice had been provided to the appellant, the Court 
nonetheless determined the evidence established the Veteran 
was afforded a meaningful opportunity to participate 
effectively in the adjudication of his claims, and therefore 
found the error harmless).

Here, as the pleading party, the Veteran has not alleged 
prejudicial error in the VCAA notice he received (or did not 
receive).  Letters satisfying the VCAA notice requirements of 
38 C.F.R. § 3.159(b)(1) were sent to him in June and August 
2007, which included specific information pertaining to his 
claim for PTSD.  The letters informed him of the evidence 
required to substantiate his claim and of his and VA's 
respective responsibilities in acquiring supporting evidence.  
The RO sent both letters before initially adjudicating his 
claim in January 2008, the preferred sequence.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004) (Pelegrini II); see also 
Mayfield IV and Prickett, supra.  The June 2007 letter also 
complied with the requirements set forth in Dingess by 
discussing the downstream disability rating and effective 
date elements of the claim.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. 
Nicholson, 483 F.3d 1311 (2007).

VA also fulfilled its duty to assist the Veteran by obtaining 
all relevant evidence in support of his claim that is 
obtainable, and therefore appellate review may proceed 
without prejudicing him.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159; see also Bernard v. Brown, 4 Vet. App. 384 
(1993).  The RO obtained his service treatment records 
(STRs), service personnel records (SPRs), and VA treatment 
records.  He did not, however, respond to the RO's 
June and August 2007 letters (containing questionnaires) to 
give the RO the necessary information to try and corroborate 
his alleged stressors.  And the RO made an express 
determination to this effect in December 2007.  Moreover, 
as will be explained, there is no competent evidence 
confirming the Veteran has PTSD in accordance with the 
applicable VA regulation.  Nor is there any competent 
evidence suggesting that any of the several other mental 
illnesses that have been diagnosed instead of PTSD, including 
major depressive disorder, depression - not otherwise 
specified, anxiety disorder - not otherwise specified, 
generalized anxiety disorder, obsessive compulsive disorder, 
and cocaine, alcohol, and nicotine dependence, are 
attributable to the Veteran's military service.  


Under these circumstances, a VA examination and opinion are 
not needed to fairly decide his claim.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006); 38 U.S.C.A. § 5103A(d); 
and 38 C.F.R. § 3.159(c)(4).  See also Duenas v. Principi, 18 
Vet. App. 512, 519 (2004).

Therefore, the Board is satisfied the RO made reasonable 
efforts to obtain any identified medical and other records.  
Significantly, neither the Veteran nor his attorney has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.

II.  Whether the Veteran is Entitled to Service Connection

The Veteran believes he has PTSD due to his military service.  
But as already alluded to, he did not respond to the RO's 
June and August 2007 letters requesting information (specific 
details, etc.) about the particular traumatic events, i.e., 
"stressors" that had occurred during his military service 
to cause this condition.  And the RO made an express 
determination to this effect in December 2007, formally 
indicating there was insufficient information about any 
specific incident to send to the U.S. Army and Joint Services 
Records Research Center (JSRRC) and/or to allow a meaningful 
research of Marines Corps or National Archives and 
Records Administration (NARA) records.  The RO explained the 
steps that had been taken to obtain this necessary 
information and indicated the Veteran's personnel records, 
service treatment records, and military discharge document 
do not show evidence of a conceded stressor so as to not 
require this independent verification.

Service connection may be granted if it is shown the Veteran 
suffers from a disability resulting from an injury sustained 
or a disease contracted in the line of duty, or for 
aggravation during service of a pre-existing condition beyond 
its natural progression.  38 U.S.C.A. §§ 1110, 1131, 1153; 38 
C.F.R. §§ 3.303, 3.306.  


To establish entitlement to service connection, there must 
be:  (1) a medical diagnosis of a current disability; (2) 
medical or, in some cases, lay evidence of 
in-service occurrence or aggravation of a disease or injury; 
and (3) medical evidence of a nexus between an in-service 
injury or disease and the current disability.  
Hickson v. West, 12 Vet. App. 247, 252 (1999), citing Caluza 
v. Brown, 7 Vet. App. 498, 506 (1995), aff'd 78 F.3d 604 
(Fed. Cir. 1996).  

To establish service connection for PTSD, in particular, 
there must be:  (1) medical evidence diagnosing this 
condition in accordance with 38 C.F.R. § 4.125(a) (i.e., DSM-
IV); (2) credible supporting evidence that the claimed in-
service stressor actually occurred; and (3) medical evidence 
of a link between current symptomatology and the claimed in-
service stressor.  38 C.F.R. § 3.304(f).  See also Cohen v. 
Brown, 10 Vet. App. 128 (1997).  

A "clear" diagnosis of PTSD is no longer required.  Rather, 
as mentioned, a diagnosis of PTSD must be established in 
accordance with 38 C.F.R. § 4.125(a), which simply mandates 
that, for VA purposes, all mental disorder diagnoses must 
conform to the fourth edition of the American Psychiatric 
Association's Diagnostic and Statistical Manual for Mental 
Disorders (DSM-IV).  See 38 C.F.R. § 3.304(f).  The Court has 
taken judicial notice of the mental health profession's 
adoption of the DSM-IV as well as its more liberalizing 
standards to establish a diagnosis of PTSD.  The Court 
acknowledged the change from an objective "would evoke . . . 
in almost anyone" standard in assessing whether a stressor is 
sufficient to trigger PTSD to a subjective standard (e.g., 
whether a person's exposure to a traumatic event and response 
involved intense fear, helplessness, or horror).  Thus, as 
noted by the Court, a more susceptible person could have PTSD 
under the DSM-IV criteria given his or her exposure to a 
traumatic event that would not necessarily have the same 
effect on "almost everyone."  Cohen, 10 Vet. App. 128, 140-
141 (1997).

The evidence necessary to establish the occurrence of a 
stressor during service, to support a diagnosis of PTSD, 
varies depending on whether the Veteran "engaged in combat 
with the enemy."  Hayes v. Brown, 5 Vet. App. 60, 66 (1993).

If it is shown through military citation or other appropriate 
evidence that a Veteran engaged in combat with the enemy, and 
the claimed stressors are related to combat, the Veteran's 
lay testimony regarding the reported stressors must be 
accepted as conclusive evidence of their actual occurrence, 
provided the testimony is found to be satisfactory, e.g., 
credible and "consistent with the circumstances, conditions, 
or hardships of such service."  In such cases, no further 
developmental or corroborative evidence is necessary.  38 
C.F.R. § 3.304(f)(1).  See also 38 U.S.C.A. § 1154(b) and 38 
C.F.R. § 3.304(d).

If on the other hand there is no combat experience, or if 
there is a determination that the Veteran engaged in combat 
but the claimed stressor is unrelated to that combat, then 
there must be independent evidence corroborating the 
Veteran's statement as to the occurrence of the claimed 
stressor.  Doran v. Brown, 6 Vet. App. 283, 288-89 (1994).  
His testimony, by itself, cannot, as a matter of law, 
establish the occurrence of a non-combat stressor.  Dizoglio 
v. Brown, 9 Vet. App. 163, 166 (1996).  The record must 
contain service records or other corroborative evidence that 
substantiates or verifies his testimony or statements as to 
the occurrence of the claimed stressors.  See West (Carlton) 
v. Brown, 7 Vet. App. 70, 76 (1994); Zarycki v. Brown, 
6 Vet. App. 91, 98 (1993).  Moreover, a medical opinion 
diagnosing PTSD does not suffice to verify the occurrence of 
the claimed in-service stressors.  Cohen v. Brown, 10 Vet. 
App. 128, 142 (1997).  That is to say, proof of the actual 
occurrence of a claimed stressor cannot consist solely of 
after-the-fact medical nexus evidence.  Moreau v. Brown, 9 
Vet. App. 389, 395-396 (1996).  Just because a physician or 
other health care professional accepted the Veteran's 
description of his or her experiences in service as credible 
and diagnosed the Veteran as suffering from PTSD does not 
mean the Board is required to grant service connection for 
PTSD.  Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).



Here, the Veteran's PTSD claim must be denied because he does 
not have the required DSM-IV diagnosis of this condition, 
irrespective of the equally important fact that he also has 
not provided the level of information needed to corroborate 
any stressor that potentially could have caused this 
condition.  The file does not contain any medical evidence or 
opinion diagnosing PTSD in accordance with VA regulation.  
38 C.F.R. §§ 3.304(f), 4.125(a).  As explained, the first and 
indeed perhaps most fundamental requirement for any service-
connection claim is there must be proof of the existence of 
the currently claimed disability.  Boyer v. West, 210 F.3d 
1351, 1353 (Fed. Cir. 2000); Brammer v. Derwinski, 3 Vet. 
App. 223, 225 (1992) (service connection presupposes a 
current diagnosis of the condition claimed, to at least 
confirm the Veteran has it; without this minimum level of 
proof, there is no valid claim).  The VA psychiatrists and 
psychologists that had occasion to examine and evaluate the 
Veteran in the outpatient mental health clinic in September 
2006 and in March and September 2007 did not diagnose PTSD.  
The VA psychiatrist that conducted the March 2007 mental 
status evaluation explained that the Veteran had reported 
some symptoms consistent with PTSD, as reflected in a 
screening, but did not ultimately diagnose PTSD.

So the Veteran has failed to meet his threshold preliminary 
evidentiary burden of showing he has PTSD, much less as a 
result of a stressful event coincident with his military 
service.  See Degmetich v. Brown, 8 Vet. App. 208 (1995); 104 
F.3d 1328, 1332 (1997) (holding that VA compensation only may 
be awarded to an applicant who has disability existing on the 
date of application, not for past disability).  See, too, 
McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) 
(indicating the requirement of a current disability is 
satisfied when the claimant has a disability at the time a 
claim for VA disability compensation is filed or during the 
pendency of that claim and that a claimant may be granted 
service connection even though the disability resolves prior 
to the Secretary's adjudication of the claim).



While not showing a diagnosis of PTSD, the records concerning 
the evaluation and treatment the Veteran received in the VA 
outpatient mental health clinic in September 2006 and in 
March and September 2007 do list several other diagnoses 
equally deserving of mention - including major depressive 
disorder, depression - not otherwise specified, anxiety 
disorder - not otherwise specified, generalized anxiety 
disorder, obsessive compulsive disorder, and cocaine, 
alcohol, and nicotine dependence.  But even accepting these 
diagnoses in lieu of PTSD, these other conditions have not 
been linked to the Veteran's military service, including 
especially to any specific incident or event in service that 
he thought particularly traumatic or stressful.  See Clemons 
v. Shinseki, 23 Vet. App. 1 (2009) (wherein the Court held 
that claims for service connection for PTSD encompass claims 
for service connection for all psychiatric disabilities.  The 
scope of a mental health disability claim includes any mental 
disability that may reasonably be encompassed by the 
claimant's description of the claim, reported symptoms, and 
the other information of record).

Thus, the VA treatment records provide highly probative 
evidence against the Veteran's claim that he has PTSD or 
other mental illness as a result of his military service.  
See Watson v. Brown, 4 Vet. App. 309, 314 (1993) 
("A determination of service connection requires a finding of 
the existence of a current disability and a determination of 
a relationship between that disability and an injury or 
disease incurred in service.").  See, too, Maggitt v. West, 
202 F.3d 1370, 1375 (Fed. Cir. 2000); D'Amico v. West, 209 
F.3d 1322, 1326 (Fed. Cir. 2000); Hibbard v. West, 13 Vet. 
App. 546, 548 (2000); and Collaro v. West, 136 F.3d 1304, 
1308 (Fed. Cir. 1998).

Further, there is also no alternative basis for a nexus in 
the form of evidence of a chronic disorder in service or any 
continuity of symptomatolgy after service.  See 38 U.S.C.A. § 
1112; 38 C.F.R. § 3.303(b); 3.307; 3.309; Savage v. Gober, 
10 Vet. App. 488, 494-97 (1997).  There is no history of 
complaint, treatment, or diagnosis of the Veteran's current 
psychiatric disorders during service.  Overall, the evidence 
of record does not support his claim.

While the Veteran may well sincerely believe that he has PTSD 
or other psychiatric disorders that are related to his 
military service, as a layman without any medical training 
and/or expertise, he simply is not qualified to make this 
necessary diagnosis or render a probative opinion on 
causation - including, in particular, in terms of whether 
these conditions are attributable to his military service.  
See Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu 
v. Derwinski, 2 Vet. App. 492 494-95 (1991) (laypersons 
generally are not competent to render medical diagnoses or 
opinions on causation).  See also 38 C.F.R. § 3.159(a)(2).  
He is only competent to comment on symptoms he may have 
personally experienced during service and during the several 
years since, not the cause of them and, in particular, 
whether they are attributable to an incident of his military 
service.  And PTSD and the several other mental illnesses 
that have been diagnosed are not the type of conditions that 
are readily capable of lay diagnosis - like, for example, 
varicose veins, a broken leg, a separated shoulder, or things 
of that sort.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 
(Fed. Cir. 2007); Barr v. Nicholson, 21 Vet. App. 303, 310 
(2007).  See also Buchanan v. Nicholson, 451 F.3d 1331, 1337 
(Fed. Cir. 2006).

In sum, there is no competent medical evidence of record 
reflecting a DSM-IV diagnosis of PTSD in accordance with VA 
regulation.  Absent medical evidence of current disability, 
service connection cannot be granted for PTSD.  See, e.g., 
Degmetich v. Brown, 8 Vet. App. 208 (1995); 104 F.3d 1328, 
1332 (1997) (holding that VA compensation only may be awarded 
to an applicant who has disability existing on the date of 
application, not for past disability).  And the conditions 
that have been diagnosed - including the depressive and 
anxiety disorders, have not been etiologically linked to the 
Veteran's military service.  See Jones v. Brown, 7 Vet. App. 
134, 137 (1994); Heuer v. Brown, 7 Vet. App. 379, 384 (1995) 
(citing Grottveit v. Brown, 5 Vet. App. 91, 93 (1993)).  
Simply stated, the post-service medical records outweigh his 
unsubstantiated lay assertions regarding having PTSD or other 
psychiatric disability as a result of his military service.  
Therefore, the Board finds that the preponderance of the 
evidence is against his claim, so there is no reasonable 
doubt to resolve in his favor, and his claim must be denied.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

The claim for service connection for an acquired psychiatric 
disorder, including PTSD, anxiety and depression, is denied.



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


